Case 9:20-cv-81660-XXXX Document1 Entered on FLSD Docket 09/12/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
CASE NO. 20-CV-

AGI INVESTIGATIONS & TRAINING SECURITY,
LLC, a Florida limited liability company,

Plaintiff,
Vv.
REGIONS BANK, an Alabama corporation,

Defendant.
/

 

COMPLAINT
(Fla. Bar No. 133162)

Page 1 of 5

Plaintiff AGI Investigations & Training Security, LLC, (“AGI”), by its undersigned

attorneys, sues Defendant Regions Bank (“Regions”) and alleges:

THE PARTIES

1. AGI is a Florida limited liability company, the principal place of business of which

is located in Palm Beach County, Florida. AGI maintains two (2) accounts at Regions: (a)

Lifegreen Business Checking Account No. 0252116409 (‘the 09 Account”); and (b) Business

Premium Money Market Account No. 0296873469 (“the 69 Account”).

2. Regions is an Alabama corporation which is authorized to conduct a banking

business in the State of Florida. Its principal place of business is located in Birmingham,

Alabama. Regions has designated Corporation Service Company, 1201 Hays Street,

Tallahassee, Florida 32301, as its Florida Registered Agent.
Case 9:20-cv-81660-XXXX Document 1 Entered on FLSD Docket 09/12/2020 Page 2 of 5

SUBJECT-MATTER JURISDICTION

3. This is a civil action for damages which exceed $75,000.00, exclusive of interest
and costs. Subject-matter jurisdiction exists by virtue of 28 U.S.C. § 1332, diversity of
citizenship.

VENUE

4, The venue of this civil action is properly laid in the Southern District of Florida

because Regions is subject to the personal jurisdiction of the Court.
CONDITIONS PRECEDENT

5. All conditions precedent to the commencement and prosecution to final judgment
of this civil action have taken place, have been performed or have been waived or excused
by Regions.

THE RELEVANT DOCUMENTS

6. Attached hereto as Exhibit “A” is a copy of Regions’ Deposit Agreement (“the
Agreement”), which governs the relationship between Regions and AGI with respect to
activity in the 09 Account and the 69 Account, the contents of which are incorporated herein
by reference.

7. Attached hereto as Exhibit “B” is a copy of the 09 Account’s statement for the
period May 30, 2020, through June 20, 2020, the contents of which are incorporated herein

by reference.
Case 9:20-cv-81660-XXXX Document 1 Entered on FLSD Docket 09/12/2020 Page 3 of 5

8. Attached hereto as Exhibit “C” is a copy of the 09 Account’s statement for the
period July 31, 2020, though July 31, 2020, the contents of which are incorporated herein by
reference.

9. Attached hereto as Exhibit “D” is a copy of the 09 Account’s statement for the
period August 1, 2020, through August 31, 2020, the contents of which are incorporated
herein by reference.

10. Attached hereto as Exhibit “E” is a copy of the 69 Account’s statement for the
period July 2, 2020, through July 16, 2020, the contents of which are incorporated herein by
reference.

11. Attached hereto as Exhibit “F” is a copy of the 69 Account’s statement for the
period July 17, 2020, through August 14, 2020, the contents of which are incorporated herein
by reference.

THE FACTS

12. Prior to June 26, 2020, AGI applied to Cross River Bank, 400 Kelby Street, 14
Floor, Fort Lee, New Jersey 07024, for a $250,000.00 loan under the Paycheck Protection
Program. That application was approved and, as reflected on Exhibit “B”, on June 26, 2020,
the proceeds of that loan were electronically transferred by CRB to Regions and credited to
the 09 Account.

13. As reflected on Exhibit “D”, on August 27, 2020, the 09 Account was debited in

the sum of $83,160.95. That debit transaction was not precipitated by the service upon
Case 9:20-cv-81660-XXXX Document 1 Entered on FLSD Docket 09/12/2020 Page 4 of 5

Regions of legal process.

13. As reflected on Exhibit “F”, the 69 Account’s balance as of August 14, 2020,
was $100,024.05. However, without having been served with legal process, Regions has
“frozen” the 69 Account, thereby denying AGI access to its deposited funds.

CLAIM FOR RELIEF

13. Regions breached the Agreement when, on August 27, 2020, it debited the 09
Account in the sum of $83,160.95. Further, Regions breached the Agreement when, on a
date after August 14, 2020, it “froze” the 69 Account, thereby denying AGI access to its
deposited funds.

14. As the proximate result of Regions’ breaches of the Agreement specified in the
preceding paragraph of this complaint, AGI has suffered economic injuries for which it is
entitled to recover damages from Regions.

15. Regions should be held liable to AGI in breach of contract damages in the
principal sum of $183,185.90.

Wherefore, AGI demands judgment for damages against Regions in the principal sum
of $183,185.90, plus pre-judgment interest and the costs of this civil action.

METSCHLAW, P.A.

Attorneys for AGI

20801 Biscayne Blvd., Suite 300
Aventura, FL 33180-1423
Telephone: (305) 792-2540

Telecopier: (305) 792-2541
E-Mail: |.metsch@metsch.com
Case 9:20-cv-81660-XXXX Document 1 Entered on FLSD Docket 09/12/2020 Page 5of5.

   

 

LAWRENCE R. METSCH
FBN 133162
